Matter of Muro v St. Raymond Cemetery (2019 NY Slip Op 05473)





Matter of Muro v St. Raymond Cemetery


2019 NY Slip Op 05473


Decided on July 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019

Renwick, J.P., Gische, Kapnick, Singh, JJ.


9811 260080/17

[*1]In re Domenick Muro, Petitioner-Appellant,
vSt. Raymond Cemetery, Respondent-Respondent.


Law Office of Randall Richards, Bronxville (Mitchell L. Perry of counsel), for appellant.

Order, Supreme Court, Bronx County (Donna Mills, J.), entered on or about July 26, 2017, which denied the petition to disinter the remains of Lucy Penenpede, petitioner's sister, from St. Raymond Cemetery for transfer to and internment at Gate of Heaven Cemetery, unanimously reversed, on the law, without costs, and the petition granted.
This a special proceeding, pursuant to N-PCL 1510(e), to disinter the remains of petitioner's sister, Lucy Penenpede. Petitioner, an elderly man, and his sister were inseparable from 1968, the year she became a widow, to the date of her death in 2016. St. Raymond Cemetery, where decedent is currently buried, did not oppose the petition, and the executors of decedent's will are in full support of the petition.
Petitioner wishes to visit his sister's plot more often, but cannot because she is buried at St. Raymond Cemetery in the Bronx, which is 70 miles away from his home. Petitioner also wishes to be buried together with his sister and their parents, who are buried at Gate of Heaven Cemetery. We find that petitioner has demonstrated good and substantial reasons to disinter his sister (see Matter of Currier [Woodlawn Cemetery] , 300 NY 162, 164 [1949]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2019
CLERK